DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-4, 6-7, 9-10, 12-17, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al (CN 107316603 A) in view of Kimura et al (US 2011/0057190 A1).
As to claim 1: Feng discloses a shift register unit (Figs. 1-2, a shift register unit; Abstract) comprising: an input circuit, an output circuit, and a first control circuit (Figs. 1-2, “an input circuit 110”, “an output circuit 120-122”, and “a first control circuit 130; ¶0052-0072), 
wherein the input circuit is connected to a first node and a signal input terminal, and is configured to control a level of the first node in response to an input signal of the signal input terminal (Figs. 1-2, the input circuit is connected to “a first node PU” and “a signal input terminal Input”, and is configured to control a level of the first node in response to an input signal of the signal input terminal; ¶0052-0072); 
the output circuit is connected to the first node, a second node, and at least one clock signal terminal, and the output circuit comprises at least one signal output terminal (Figs. 1-1, the output circuit is connected to the first node PU, “a second node PD” and at least one clock signal terminal CLK1, and the output circuit comprises “at least one signal output terminal OUT1”; ¶0052-0072); 
the output circuit is configured to output at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node, and output a level of the second node to at least one of the at least one signal output terminal in a case where the first node is at a non-operating potential (Figs. 1-2, the output circuit is configured to output at least one clock signal of 
the first control circuit is connected to the first node and the second node, and is configured to control the level of the second node in response to the level of the first node (Figs. 1-2, the first control circuit is connected to the first node and the second node, and is configured to control the level of the second node in response to the level of the first node; ¶0052-0072),
the output circuit comprises a voltage control sub-circuit; and the voltage control sub-circuit is connected to the second node, and is configured to output, through the voltage control sub-circuit, the level of the second voltage to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node (Figs. 1-2, the output circuit comprises “a voltage control sub-circuit 123b; and the voltage control sub-circuit is connected to the second node PD, and is configured to output, through the voltage control sub-circuit, the level of the second voltage V2 to the at least one signal output terminal OUT3 in the case where the first node is at the non-operating potential, under control of the level of the second node PD;  ¶0052-0072).
Feng does not expressly disclose the output circuit comprises a voltage dividing control sub-circuit; and the voltage dividing control sub-circuit is connected to the second node, and is configured to output, through the voltage dividing control sub-circuit, the level of the second node to the at least one signal output terminal in the case 
As to claim 2: Feng discloses the output circuit comprises an output sub-circuit (Figs. 1-2, “an output sub-circuit 121a”; ¶0052-0072); 
the output sub-circuit is connected to the first node and the at least one clock signal terminal, and is configured to output the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node (Figs. 1-2, the output sub-circuit is connected to the first node PU and the at least one clock signal terminal CLK1, and is configured to output the at least one clock signal of the at least one clock signal terminal to the at least one signal output OUT1 terminal under control of the level of the first node PU; ¶0052-0072). 
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior art Kimura discloses claim limitation of the voltage dividing control sub-circuit comprises a first transistor (Fig. 29C, “a first transistor 201p”), wherein a first electrode of the transistor is connected to the second electrode, and a second electrode of the first transistor is connected to the at least one of the at least one signal output terminal (Fig. 29C shows a first electrode of the first transistor is connected to the second electrode 12, and a second electrode of the first transistor is connected to the at least one of the at least one signal output terminal 211); and wherein a gate electrode of the first transistor is configured to be controlled by the second node (Fig. 29C shows a gate electrode of the first transistor is configured to be controlled by the second node 12). In addition, the same motivation is used as the rejection of claim 3.
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior art Kimura further discloses claim limitation of the gate electrode of the first transistor is connected to the second node (Fig. 29C, the gate electrode of the first transistor 201p is connected to the second node 12). In addition, the same motivation is used as the rejection of claim 4.
As to claim 6: Claim 6 is a dependent claim of claim 3. The prior arts Feng and Kimura further disclose claim limitation of the at least one signal output terminal comprises a first signal output terminal, a second signal output terminal, and a third signal output terminal, and the at least one clock signal terminal comprises a first clock signal terminal, a second clock signal terminal, and a third clock signal terminal (Feng: Fig. 2, a first signal output terminal OUT1, a second signal output terminal OUT2, and a third signal output terminal OUT3, and the at least one clock signal terminal comprises “a first clock signal terminal CLKA1, a second clock signal terminal CLK2, and a third clock signal terminal CLK3); 
the output circuit is configured to output a clock signal of the first clock signal terminal to the first signal output terminal, output a clock signal of the second clock signal terminal to the second signal output terminal, and output a clock signal of the third clock signal terminal to the third signal output terminal, under control of the level of the first node, and output the level of the second node to the third signal output terminal in the case where the first node is at the non-operating potential (Feng: Fig. 2, ¶0052-0131); 
the output sub-circuit is configured to output the clock signal of the first clock signal terminal to the first signal output terminal, output the clock signal of the second 
the voltage dividing control sub-circuit is configured to output the level of the second node to the third signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node or the first voltage (Feng: Fig. 2, the voltage control sub-circuit is configured to output the level of the second voltage to the third signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node; ¶0052-0072; Kimura: Fig. 29C, the voltage dividing control sub-circuit 201p is configured to output the level of the second node 12 to the signal output terminal 211 in the case where the first node 13 is at the non-operating potential, under control of the level of the second node 12; ¶0296); and 
the second electrode of the first transistor is connected to the third signal output terminal (Feng: Figs. 1-2, the second electrode of the first transistor M10_3 is connected to the third signal output terminal OUT3; Kimura: Fig. 29C, the second electrode of the first transistor 201p is connected to the third signal output terminal 211; ¶0296). In addition, the same motivation is used as the rejection of claim 7. 
As to claim 7: Feng discloses the output sub-circuit comprises a first output sub-circuit, a second output sub-circuit, and a third output sub-circuit (Fig. 2 shows a first output sub-circuit, a second output sub-circuit, and a third output sub-circuit); 
the first output sub-circuit comprises a second transistor and a first capacitor, the second output sub-circuit comprises a third transistor and a second capacitor, and the 
a gate electrode of the second transistor is connected to the first node, a first electrode of the second transistor is connected to the first clock signal terminal to receive a first clock signal, and a second electrode of the second transistor is connected to the first signal output terminal (Fig. 2 shows a gate electrode of the second transistor is connected to the first node, a first electrode of the second transistor is connected to the first clock signal terminal to receive a first clock signal CLK1, and a second electrode of the second transistor is connected to the first signal output terminal OUT1); 
a gate electrode of the third transistor is connected to the first node, a first electrode of the third transistor is connected to the second clock signal terminal to receive a second clock signal, and a second electrode of the third transistor is connected to the second signal output terminal (Fig. 2 shows a gate electrode of the third transistor is connected to the first node, a first electrode of the third transistor is connected to the second clock signal terminal to receive a second clock signal CLK2, and a second electrode of the third transistor is connected to the second signal output terminal OUT2); 
a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to the third clock signal terminal to receive a third clock signal, and a second electrode of the fourth transistor is connected to the third signal output terminal (Fig. 2 shows a gate electrode of the fourth transistor is 
a first electrode of the first capacitor is connected to the first node, and a second electrode of the first capacitor is connected to the second electrode of the second transistor (Fig. 2 shows a first electrode of the first capacitor is connected to the first node, and a second electrode of the first capacitor is connected to the second electrode of the second transistor); and 
a first electrode of the second capacitor is connected to the first node, and a second electrode of the second capacitor is connected to the second electrode of the third transistor (Fig. 2 shows a first electrode of the second capacitor is connected to the first node, and a second electrode of the second capacitor is connected to the second electrode of the third transistor).  
As to claim 9: Feng discloses the input circuit comprises a fifth transistor, and a first electrode of the fifth transistor is connected to the first node (Fig. 2, “a fifth transistor M1”, and a first electrode of the fifth transistor is connected to the first node PU). 
As to claim 10: Feng discloses a second electrode of the fifth transistor is connected to a second voltage terminal to receive a second voltage (Fig. 2, a second electrode of the fifth transistor M1 is connected to a second voltage terminal to receive “a second voltage V1”).
As to claim 12: Feng discloses the first control circuit comprises a sixth transistor and a seventh transistor (Fig. 2, “a sixth transistor M5” and “a seventh transistor M6”); 

a gate electrode of the seventh transistor is connected to the first node, a first electrode of the seventh transistor is connected to the second node, and a second electrode of the seventh transistor is connected to a fourth voltage terminal to receive a fourth voltage (Fig. 2, a gate electrode of the seventh transistor is connected to the first node PU, a first electrode of the seventh transistor is connected to the second node PD, and a second electrode of the seventh transistor is connected to “a fourth voltage terminal V2” to receive “a fourth voltage V2”).
As to claim 13: Feng discloses a second control circuit, wherein the second control circuit is connected to the second node, the first signal output terminal, and the second signal output terminal, and is configured to perform noise reduction on the first signal output terminal and the second signal output terminal under control of the level of the second node (Fig. 2 shows a second control circuit, wherein the second control circuit is connected to the second node, the first signal output terminal, and the second signal output terminal, and is configured to perform noise reduction on the first signal output terminal and the second signal output terminal under control of the level of the second node).  
As to claim 14: Feng discloses the second control circuit comprises an eighth transistor and a ninth transistor (Fig. 2, “an eighth transistor M10_1” and “a ninth transistor M10_2”); 
a gate electrode of the eighth transistor is connected to the second node, a first electrode of the eighth transistor is connected to the first signal output terminal, and a second electrode of the eighth transistor is connected to a fourth voltage terminal to receive a fourth voltage (Fig. 2 shows a gate electrode of the eighth transistor is connected to the second node PD, a first electrode of the eighth transistor is connected to the first signal output terminal OUT1, and a second electrode of the eighth transistor is connected to “a fourth voltage terminal V2” to receive a fourth voltage); and 
a gate electrode of the ninth transistor is connected to the second node, a first electrode of the ninth transistor is connected to the second signal output terminal, and a second electrode of the ninth transistor is connected to the fourth voltage terminal to receive the fourth voltage (Fig. 2 shows a gate electrode of the ninth transistor is connected to the second node PD, a first electrode of the ninth transistor is connected to the second signal output terminal OUT2, and a second electrode of the ninth transistor is connected to the fourth voltage terminal V2 to receive the fourth voltage).  
As to claim 15: Feng discloses a third control circuit, wherein the third control circuit is connected to the first node and the second node, and is configured to control the level of the first node in response to the level of the second node (Fig. 2, a third control circuit, wherein the third control circuit is connected to the first node and the second node, and is configured to control the level of the first node in response to the level of the second node).  
As to claim 16: Feng discloses the third control circuit comprises a tenth transistor; and a gate electrode of the tenth transistor is connected to the second node, a first electrode of the tenth transistor is connected to the first node, and a second electrode of the tenth transistor is connected to a fourth voltage terminal to receive a fourth voltage (Fig. 2, “a tenth transistor M11”; and a gate electrode of the tenth transistor is connected to the second node PD, a first electrode of the tenth transistor is connected to the first node PU, and a second electrode of the tenth transistor is connected to a fourth voltage terminal to receive a fourth voltage).  
As to claim 17: Feng discloses a first reset circuit, wherein the first reset circuit is connected to the first node, and is configured to reset the first node in response to a first reset signal (Fig. 2, a first reset circuit, wherein the first reset circuit is connected to the first node, and is configured to reset the first node in response to a first reset signal; ¶0052-0072).  
As to claim 24: Claim 24 is a method claim of claim 1. The prior art Feng and Kimura disclose a method for driving a shift register unit (Feng: Figs. 1-4, a method for driving a shift register unit; Abstract, ¶0123-0137; Kimura: Fig. 29C, a method for driving “a shift register”; ¶0002), wherein the shift register unit comprises: an input circuit, an output circuit, and a first control circuit (Feng: Figs. 1-2, an input circuit 110, an output circuit 120, and a first control circuit 130; ¶0052-0072), 
the input circuit is connected to a first node and a signal input terminal, and is configured to control a level of the first node in response to an input signal of the signal input terminal (Feng: Figs. 1-2, the input circuit is connected to “a first node PU” and “a 
the output circuit is connected to the first node, a second node, and at least one clock signal terminal, and the output circuit comprises at least one signal output terminal      (Feng: Figs. 1-2, the output circuit is connected to the first node PU, a second node PD, and at least one clock signal terminal, and the output circuit comprises at least one signal output terminal; ¶0052-0072, 0123-0137); 
the output circuit is configured to output at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node (Feng: Figs. 1-2, the output circuit is configured to output at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node PU; ¶0052-0072, 0123-0137); 
the first control circuit is connected to the first node and the second node, and is configured to control the level of the second node in response to the level of the first node (Feng: Figs. 1-2, the first control circuit is connected to the first node PU and the second node PD, and is configured to control the level of the second node PD in response to the level of the first node PU; ¶0052-0072, 0123-0137); 
wherein the output circuit further comprises a voltage dividing control sub-circuit, and the voltage dividing control sub-circuit is connected to the second node, and is configured to output, through the voltage dividing control sub-circuit, the level of the second node to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node (Feng: Figs. 1-2,  the output circuit further comprises “a voltage control sub-circuit M10_3”, and the 
and the method comprises: 
in a first phase, controlling, by the input circuit, the level of the first node in response to the input signal (Feng: Figs. 1-4; in a first phase T1, controlling, by the input circuit, the level of the first node in response to the input signal; ¶0052-0072, 0123-0137); 
in a second phase, outputting, by the output circuit, the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node (Feng: Figs. 1-4, in a second phase T2, outputting, by the output circuit, the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node; ¶0052-0072, 0123-0137); and
in a third phase, outputting, by the output circuit, the level of the second node to the at least one of signal output terminal in the case where the first node is at the non-.

Response to Arguments
Applicant’s arguments filed on January 18, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693